[Cite as State v. Williams, 2021-Ohio-443.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


 STATE OF OHIO                                  JUDGES:
                                                Hon. William B. Hoffman, P.J.
         Plaintiff-Appellee                     Hon. John W. Wise, J.
                                                Hon. Patricia A. Delaney, J.
 -vs-
                                                Case No. 2019CA00188
 CURTIS JAMES WILLIAMS

        Defendant-Appellant                     O P I N IO N




 CHARACTER OF PROCEEDINGS:                      Appeal from the Stark County Court of
                                                Common Pleas, Case No. 2018 CR
                                                2314(B)


 JUDGMENT:                                      Affirmed

 DATE OF JUDGMENT ENTRY:                        February 16, 2021


 APPEARANCES:


 For Plaintiff-Appellee                         For Defendant-Appellant

 JOHN D. FERRERO                                AARON KOVALCHIK
 Prosecuting Attorney,                          116 Cleveland Avenue, N.W.
 Stark County, Ohio                             808 Courtyard Centre
                                                Canton, Ohio 44702
 KATHLEEN O. TATARSKY
 Assistant Prosecuting Attorney
 Appellate Section
 110 Central Plaza, South – Suite #510
 Canton, Ohio 44702-1413
Stark County, Case No. 2019CA00188                                                         2


Hoffman, P.J.
       {¶1}    Defendant-appellant Curtis James Williams appeals the judgment entered

by the Stark County Common Pleas Court convicting him of one count of felony murder

with a firearm specification (R.C. 2903.02(B), R.C. 2941.145) and three counts of

felonious assault with firearm specifications (R.C. 2903.11(A)(1), (2), R.C. 2941.145), and

sentencing him to an aggregate term of twenty-five years to life in prison. Plaintiff-

appellee is the state of Ohio.

                             STATEMENT OF THE FACTS AND CASE

       {¶2}    On December 14, 2018, Tameez Moore of Akron believed he lost a fight to

Mitch Greenlief of Canton, and sought a rematch. Moore’s girlfriend, who is also the sister

of Greenlief and Appellant, organized the fight using social media. The fight was to be a

one-on-one fistfight at the Madge Youtz Elementary School parking lot on December 15,

2018, around 6:30-7:00 p.m.

       {¶3}    Moore arranged for five of his friends from Akron and his brother to attend

the fight, traveling from Akron to Canton in two vehicles. Everett Whitfield, Moore’s

mother’s boyfriend, followed to look after the boys. Mitch Greenlief arranged for five of

his Canton friends to attend, including Appellant. Moore and his group arrived in Canton,

but after viewing the designated parking lot, they moved their vehicle to a parking spot on

a nearby street. Moore saw the Canton group arrive near the top of a fence by the parking

lot. The men in the Canton group were all dressed in black. Moore saw Appellant and

Mitch Greenlief arrive on foot. Appellant’s sister noticed Appellant came to the fight with

a firearm behind his back. When she saw him with the gun, she pushed him away. He

told her not to say his name, saying, “I don’t fight, I shoot.” Tr. II, 15; Tr. III, 12.
Stark County, Case No. 2019CA00188                                                           3


       {¶4}   Mitch threw his hat at Moore, and the pair squared up, readying for a

fistfight. Before any punches were thrown, Whitfield saw one of the Canton group holding

a gun behind his back, which was visible between his legs. Whitfield stopped the fight,

saying, “This ain’t no fight. If he got a gun it’s – the fight is over.” Tr. I, 308. Words were

exchanged, with the Canton group calling the Akron men “bitches” and “pussies.”

       {¶5}   The Akron group got in their cars. Moore, Donte Alexander, and Zohntai

Walker got in Moore’s vehicle. Alexander was seated in the back seat, behind the driver.

Moore was parked on Midway Avenue headed north, and pulled out of the parking spot.

He drove until he was next to Appellant’s vehicle. Not familiar with his surroundings, he

stopped the vehicle and pulled out his telephone to check the GPS.            Alexander said,

“They’re about to start shooting,” and the shooting began. Tr. I, 258.

       {¶6}   A bullet penetrated Alexander’s neck. Moore dropped his phone and sped

away, trying to find a hospital. Moore was blowing his horn and screaming when he saw

a State Trooper on State Route 62. Trooper George Ksenich got out of his patrol car and

saw Alexander in the back seat of Moore’s vehicle, unresponsive and covered in blood.

EMS arrived and Alexander was taken to Aultman Hospital, where he was pronounced

dead. Police found a Hi-Point 9 mm handgun on the rear passenger seat with a full

magazine and a bullet in the chamber.

       {¶7}   Canton Police Officer Zachary Taylor responded to a call about a shooting

which occurred around Midway Avenue and 22nd Street. Officer Taylor found broken

glass and a vehicle reflector in the road. He learned a black SUV which was involved in

the shooting was parked in front of a residence at 2014 Midway. Taylor secured the

scene. A shell casing from a .40 caliber Smith and Wesson handgun was found at the
Stark County, Case No. 2019CA00188                                                           4


scene, as well as several bullet holes in a champagne SUV. Taylor arranged a trash pull

of the trash in front of 2014 Midway, where he found two more .40 caliber Smith and

Wesson shell casings. Officer Taylor learned the owner of the black SUV was Appellant.

Taylor found a pair of black North Face gloves in the residence. The left glove had

gunshot residue on it, as well as Appellant’s DNA.

        {¶8}    Moore’s vehicle was examined by BCI investigators. The back window was

completely knocked out and there were a total of six bullet holes in the rear area and

driver’s side mirror of the vehicle. There was no damage to the front of the vehicle. BCI

experts determined the vehicle was moving at the time of the shooting, The investigation

revealed three rounds were fired, followed by a pause, followed by three additional

rounds fired.

        {¶9}    Appellant was indicted by the Stark County Grand Jury with one count of

felony murder with felonious assault as the predicate offense, and three counts of

felonious assault, all with firearm specifications. The case proceeded to jury trial in the

Stark County Common Pleas Court.

        {¶10} Prior to the third day of trial, the State notified the court it had received a

letter written by Appellant to Mitch Greenlief, while both were housed at the Stark County

Jail. The letter was found on the floor of the jail hallway. The trial court allowed the letter

to be admitted into evidence through the testimony of a deputy sheriff employed at the

jail.

        {¶11} Appellant argued self-defense at trial. Appellant did not testify. Appellant

presented the testimony of his brother, Christian Greenlief, in support of his defense.

Christian testified during the fight, he heard one of the Akron men say, “I’m going to air
Stark County, Case No. 2019CA00188                                                         5


this bitch out,” which meant he was going to start shooting. Tr. 3, 114.         The group

dispersed. Christian initially got into his vehicle with his girlfriend and daughter. He then

became concerned about his brothers because they were outnumbered by the Akron

group. He saw Moore’s car “coming pretty fast,” and believed either the Akron men

wanted more conflict or something bad was about to happen. Tr. 3, 119-120. Christian

exited his car and told his girlfriend to go home. Moore’s car slowed down enough to

allow Christian to cross the street in front. He noticed the rear driver’s side window of

Moore’s vehicle was open, and the rear passenger window was rolling down. He heard

gunshots, got back in the car with his girlfriend, and left the scene.

       {¶12} Following trial, Appellant was convicted on all counts.         The trial court

merged one count of felonious assault and its accompanying firearm specification into the

felony murder conviction, with the State electing to have Appellant sentenced on the

murder conviction. The trial court sentenced Appellant to 15 years to life for murder, with

an additional three years on the firearm specification, to be served consecutively. The

trial court sentenced Appellant to four years incarceration for each count of felonious

assault and an additional three years for each firearm specification. The sentence for

count three of felonious assault and its accompanying specification were to be served

concurrently with the sentences for count two of felonious assault and its firearm

specification.   The sentences for count two of felonious assault and its firearm

specification were to be served consecutively with the murder sentence, for an aggregate

sentence of 25 years to life in prison.

       {¶13} It is from the September 26, 2019 judgment of the trial court Appellant

prosecutes his appeal, assigning as error:
Stark County, Case No. 2019CA00188                                                    6


            I. THE STATE FAILED TO PRESENT SUFFICIENT EVIDENCE TO

      SUSTAIN A CONVICTION AGAINST THE APPELLANT, AND THE

      CONVICTION MUST BE REVERSED.

            II. THE APPELLANT’S CONVICTION IS AGAINST THE MANIFEST

      WEIGHT OF THE EVIDENCE PRESENTED, AND MUST BE REVERSED.

            III. THE TRIAL COURT PLAINLY ERRED BY FAILING TO

      PRESENT A JURY ON THE LESSER INCLUDED OFFENSES OF

      VOLUNTARY MANSLAUGHTER AND AGGRAVATED ASSAULT.

            IV. THE APPELLANT WAS DENIED EFFECTIVE ASSISTANCE OF

      COUNSEL IN VIOLATION OF HIS RIGHTS UNDER THE 6TH AND 14TH

      AMENDMENTS TO THE UNITED STATES CONSTITUTION AND

      ARTICLE 1, SECTION 10 OF THE OHIO CONSTITUTION.

            V. THE HANDWRITTEN LETTER FOUND IN THE HALLWAY OF

      THE STARK COUNTY JAIL AND ALLEGED TO HAVE BEEN WRITTEN

      BY APPELLANT WAS NOT PROPERLY AUTHENTICATED AND THE

      TRIAL COURT COMMITTED PREJUDICIAL ERROR BY ALLOWING IT

      TO BE ENTERED INTO EVIDENCE.



                                              I.

      {¶14} In his first assignment of error, Appellant argues the State did not present

sufficient evidence to prove beyond a reasonable doubt he did not shoot at Moore’s

vehicle in self-defense. He argues when Moore pulled his car next to Appellant’s and

stopped with the back-right passenger window rolled down, any objectively reasonable
Stark County, Case No. 2019CA00188                                                        7


person in Appellant’s position would have believed Moore stopped next to Appellant’s car

in order to shoot at the occupants of Appellant’s vehicle. He argues it is reasonable to

believe had he not acted in self-defense, he or another occupant of his vehicle would

have been shot by the gun found inside Moore’s vehicle through the rolled-down back

passenger window.

       {¶15} An appellate court's function when reviewing the sufficiency of the evidence

is to determine whether, after viewing the evidence in a light most favorable to the

prosecution, any rational trier of fact could have found the essential elements of the crime

proven beyond a reasonable doubt. State v. Jenks, 61 Ohio St. 3d 259, 574 N.E.2d 492,

paragraph two of the syllabus (1991).

       {¶16} The elements of self-defense in the use of deadly force are: (1) the

defendant was not at fault in creating the situation giving rise to the affray; (2) the

defendant had a bona fide belief he was in imminent danger of death or great bodily harm

and his only means of escape from such a danger was in the use of such force, and (3)

the defendant did not violate any duty to retreat or avoid the danger. State v. Barnes, 94

Ohio St.3d 21, 24, 759 N.E.2d 1240 (2002).

       {¶17} Pursuant to R.C. 2901.05, if there is evidence presented at trial which tends

to support a claim the defendant used force against another in self-defense or in defense

of another, the State must prove beyond a reasonable doubt the defendant did not use

the force in self-defense or defense of another. R.C. 2901.05(B)(1). Once the initial

showing is made, the burden of persuasion requires the State to disprove at least one of

the elements of self-defense (or defense of another) beyond a reasonable doubt. State v.
Stark County, Case No. 2019CA00188                                                            8


Petway, 2020-Ohio-3848, 156 N.E.3d 467, ¶ 55 (3d Dist. Lake); State v. Carney, 10th

Dist. Franklin No. 19AP-402, 2020-Ohio-2691, ¶ 31.

       {¶18} In this case, the State does not contest there was evidence tending to show

Appellant acted in self-defense or in defense of another. Therefore, the State was

required to disprove self-defense involving deadly force by proving beyond a reasonable

doubt Appellant either: (1) was at fault in creating the situation giving rise to the affray; or

(2) did not have a bona fide belief he was in imminent danger of death or great bodily

harm for which the use of deadly force was his only means of escape, or (3) violated a

duty to retreat or avoid the danger. Carney at ¶ 31.

       {¶19} The State need only disprove one of the elements of self-defense beyond

a reasonable doubt. State v. Williams, 9th Dist. Summit No. 29444, 2020-Ohio-3269, ¶

10. In reviewing a sufficiency of the evidence challenge involving self-defense, we must

view the evidence in a light most favorable to the State, and determine whether any

rational trier of fact could have found the State disproved at least one of the elements of

self-defense beyond a reasonable doubt. State v. Davis, 10th Dist. Franklin No. 19AP-

521, 2020-Ohio-4202, ¶ 27; State v. Smith, 1st Dist. Hamilton No. C-190507, 2020-Ohio-

4976, ¶51.

       {¶20} Viewing the evidence in a light most favorable to the State, we find the jury

could reasonably have found Appellant was at fault for creating the situation leading to

the shooting. Appellant was invited to what was supposed to be a one-on-one fistfight

involving Moore and Mitch Greenlief. However, Appellant brought a firearm to the fight,

which his sister testified he carried behind his back. When the group from Akron saw the

firearm, they left the fight. There was testimony Moore got into his vehicle, pulled out of
Stark County, Case No. 2019CA00188                                                         9


a parking spot next to Appellant’s vehicle, slowed down or stopped to check his GPS, and

Appellant started shooting. Moore testified he did not see the vehicle in which Appellant

arrived, he only saw Appellant and Mitch Greenlief walking to the parking lot.           His

testimony Appellant and Mitch Greenlief parked elsewhere and arrived on foot after the

Akron men arrived is supported by the testimony of Zohntai Walker and Christian

Greenlief. There is no evidence Moore knew Appellant owned the car he pulled next to,

and no evidence of shots fired from Moore’s vehicle. Although a loaded weapon was

found in Moore’s vehicle, police found the gun with a full magazine and one bullet in the

chamber. Further, there was no evidence presented Appellant knew Alexander had a

weapon in Moore’s vehicle at the time it pulled alongside him. A reasonable trier of fact

could have concluded Appellant created the situation giving rise to the shooting by coming

to a fistfight with a gun, and using the gun on the group from Akron when they left the

fight before a punch was thrown.

       {¶21} Further, we find the jury could have concluded the State demonstrated

Appellant did not have a bona fide belief of imminent danger. While Appellant argues he

was in fear because Moore drove his vehicle and stopped next to Appellant’s vehicle with

the rear window down, Appellant did not testify at trial. Moore testified he was not familiar

with Canton and slowed down to check his GPS. He testified he was unaware Alexander

had a firearm in the backseat. Moore further testified he did not see the men from Canton

arrive in their vehicle, which was supported by testimony of other witnesses Appellant

and Mitch Greenlief arrived at the parking lot on foot, after the Akron men were already

present. There was no evidence Appellant was aware Alexander had a gun in the

backseat of Moore’s vehicle. Appellant did not tell his sister shots were fired at him or he
Stark County, Case No. 2019CA00188                                                        10


was in fear. Rather, after the shooting he was afraid, pacing back and forth, saying,

“[T[his is why he doesn’t do things for people. He’s always there for everybody, but when

he needs someone no one is there.”           Tr. 2, 19.    Further, the physical evidence

demonstrated Moore’s vehicle was moving when it was struck, and the damage was to

the rear of Moore’s vehicle and the driver’s side mirror. There was evidence three shots

were fired, followed by a pause, followed by three more shots. This evidence tends to

demonstrate Moore’s vehicle was leaving the area, yet Appellant continued to fire his

weapon at Moore’s vehicle.

       {¶22} Christian Greenlief testified he heard someone from the Akron group at the

fight say, “I’m going to air this bitch out.” However, the evidence does not demonstrate

Appellant heard this comment or it caused him to be fearful he was in imminent danger.

Further, this comment was made prior to the group dispersing.

       {¶23} In summary, we find a rational trier of fact could have found the State

disproved at least one of the elements of self-defense beyond a reasonable doubt. The

judgment is supported by sufficient evidence. The first assignment of error is overruled.

                                                 II.

       {¶24} In his second assignment of error, Appellant argues the judgment is against

the manifest weight of the evidence on his claim of self-defense. He argues the State’s

inability to explain a motive for the shooting other than self-defense weighs heavily in

favor of acquittal.

       {¶25} In determining whether a verdict is against the manifest weight of the

evidence, the appellate court acts as a thirteenth juror and “in reviewing the entire record,

weighs the evidence and all reasonable inferences, considers the credibility of witnesses,
Stark County, Case No. 2019CA00188                                                        11


and determines whether in resolving conflicts in evidence the jury ‘clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.’” State v. Thompkins, 78 Ohio St. 3d 380, 387, 1997-Ohio-52, 678

N.E.2d 541, quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1983).

       {¶26} Motive is not an element of either murder or felonious assault, and the State

was not required to prove motive. See, e.g., State v. Hill, 8th Dist. Cuyahoga No. 98366,

2013-Ohio-578. However, evidence was presented Appellant had a motive other than

self-defense. The testimony demonstrates animosity between the group from Canton and

the group from Akron, with the Canton group saying, “Akron ----is pussies,” and “Akron

dudes are some bitches.” Tr. I, 259, 309. In his letter to Greenlief found on the jail floor,

Appellant stated Moore was putting his hands on Appellant’s sister Kylee, disrespecting

her, which was the reason for the fight. Appellant told his sister when he arrived at the

parking lot with a gun, “I don’t fight, I shoot.” Tr. II, 24. From the evidence of the words

exchanged and the letter found on the jail floor, the jury could have concluded Appellant

had a motive for the shooting other than self-defense. We find the jury did not lose its

way in rejecting the claim of self-defense, and the judgment is not against the manifest

weight of the evidence.

       {¶27} The second assignment of error is overruled.

                                                III.

       {¶28} In his third assignment of error, Appellant argues the trial court erred in

failing to instruct the jury on the lesser-included offenses of voluntary manslaughter and

aggravated assault.
Stark County, Case No. 2019CA00188                                                          12


       {¶29} Appellant did not request the jury be instructed on voluntary manslaughter

or aggravated assault. Therefore, we must find plain error in order to reverse.

       {¶30} The Ohio Supreme Court has set forth the following standard of our review

of plain error:



                  Crim.R. 52(B) affords appellate courts discretion to correct “[p]lain

       errors or defects affecting substantial rights” notwithstanding an accused's

       failure to meet his obligation to bring those errors to the attention of the trial

       court. However, the accused bears the burden to demonstrate plain error

       on the record, State v. Quarterman, 140 Ohio St.3d 464, 2014-Ohio-4034,

       19 N.E.3d 900, ¶ 16, and must show “an error, i.e., a deviation from a legal

       rule” that constitutes “an ‘obvious' defect in the trial proceedings,” State v.

       Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d 1240 (2002).

                  Even if the error is obvious, it must have affected substantial rights,

       and “[w]e have interpreted this aspect of the rule to mean that the trial

       court's error must have affected the outcome of the trial.” Id. We recently

       clarified in State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d

       860, that the accused is “required to demonstrate a reasonable probability

       that the error resulted in prejudice—the same deferential standard for

       reviewing ineffective assistance of counsel claims.” (Emphasis sic.) Id. at ¶

       22, citing United States v. Dominguez Benitez, 542 U.S. 74, 81–83, 124

       S.Ct. 2333, 159 L.Ed.2d 157 (2004).
Stark County, Case No. 2019CA00188                                                           13


              If the accused shows that the trial court committed plain error

       affecting the outcome of the proceeding, an appellate court is not required

       to correct it; we have “admonish[ed] courts to notice plain error ‘with the

       utmost caution, under exceptional circumstances and only to prevent a

       manifest miscarriage of justice.’ ” (Emphasis added.) Barnes at 27, 759

       N.E.2d 1240, quoting State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804

       (1978), paragraph three of the syllabus.



       {¶31} State v. Thomas, 2017-Ohio-8011, ¶¶ 32-34.

       {¶32} Appellant first argues the trial court committed plain error in failing to instruct

the jury on the offense of voluntary manslaughter as a lesser-included offense of felony

murder. This court has previously held voluntary manslaughter is not a lesser-included

offense of murder, nor is voluntary manslaughter an inferior-degree offense of felony

murder. State v. Cobb, 5th Dist. Stark No. 2014CA00226, 2015-Ohio-2752, ¶12; State v.

Hawthorne, 5th Dist. Stark No. 2019CA00055, 2020-Ohio-756, 145 N.E.3d 372, ¶29,

appeal not allowed, 159 Ohio St.3d 1494, 2020-Ohio-4317, 152 N.E.3d 299. Therefore,

we find the trial court did not commit plain error in failing to instruct the jury on the offense

of voluntary manslaughter.

       {¶33} Appellant also argues the trial court committed plain error in failing to

instruct the jury on aggravated assault as a lesser-included or inferior-degree offense of

felonious assault.

       {¶34} Aggravated assault is defined by R.C. 2903.12:
Stark County, Case No. 2019CA00188                                                    14


              (A) No person, while under the influence of sudden passion or in a

      sudden fit of rage, either of which is brought on by serious provocation

      occasioned by the victim that is reasonably sufficient to incite the person

      into using deadly force, shall knowingly:

              (1) Cause serious physical harm to another[.]



      {¶35} The elements of felonious assault are identical to the elements of

aggravated assault, except for the mitigating element of passion or rage. State v. Deem,

40 Ohio St. 3d 205 (1988), paragraph four of the syllabus. Therefore, in a trial for

felonious assault, where the defendant presents sufficient evidence of serious

provocation, an instruction on aggravated assault must be given to the jury. Id.



              Provocation, to be serious, must be reasonably sufficient to bring on

      extreme stress and the provocation must be reasonably sufficient to incite

      or to arouse the defendant into using deadly force. In determining whether

      the provocation was reasonably sufficient to incite the defendant into using

      deadly force, the court must consider the emotional and mental state of the

      defendant and the conditions and circumstances that surrounded him at the

      time.



      {¶36} Id. at paragraph 5 of the syllabus.

      {¶37} In the instant case, the evidence does not demonstrate reasonably sufficient

provocation caused by the victims, the occupants of Moore’s vehicle, so as to require an
Stark County, Case No. 2019CA00188                                                           15


aggravated assault instruction. The evidence reflects the Akron group came to Canton

for a fistfight between Mitch Greenlief and Moore. When Whitfield saw a member of the

Canton group with a gun, the fight was called off and the group dispersed. Although

Christian Greenlief testified he heard someone from the Akron group say he was going

to “air this bitch out,” there was no evidence Appellant heard this comment, or it came

from one of the occupants in Moore’s vehicle at the time of the shooting. There was no

evidence the Akron group made any threatening gestures or exchanged any words with

Appellant when Moore pulled his vehicle near Appellant’s group on Midway Avenue.

        {¶38} Further, Appellant presented a defense of self-defense, which is

inconsistent with a jury instruction on aggravated assault. In most cases, an aggravated

assault instruction is incompatible with an instruction on self-defense, so that both cannot

be given together. State v. Owens, 5th Dist. Richland No. 2004-CA-87, 2005-Ohio-4402,

¶ 31, citing State v. Beaver, 119 Ohio App.3d 385, 397, 695 N.E.2d 332 (11th Dist.

Trumbull, 1997). However, an aggravated assault instruction could be given in a self-

defense case, where circumstances are such that the defendant exceeded the amount of

force necessary for his defense, out of passion or rage. Id. There is no evidence in the

record suggesting Appellant exceeded the amount of force necessary for his self-defense

out of passion or rage.

        {¶39} We find the trial court did not commit plain error in failing to instruct the jury

on the inferior-degree offense of aggravated assault based on the evidence in the instant

case.

        {¶40} The third assignment of error is overruled.
Stark County, Case No. 2019CA00188                                                       16


                                                IV.

       {¶41} In his fourth assignment of error, Appellant argues his trial counsel was

ineffective for failing to request instructions on the offenses of voluntary manslaughter

and aggravated assault as lesser-included offenses of felony murder and felonious

assault.

       {¶42} A properly licensed attorney is presumed competent. State v. Hamblin, 37

Ohio St.3d 153, 524 N.E.2d 476 (1988). Therefore, in order to prevail on a claim of

ineffective assistance of counsel, Appellant must show counsel's performance fell below

an objective standard of reasonable representation and but for counsel’s error, the result

of the proceedings would have been different. Strickland v. Washington, 466 U.S. 668,

104 S.Ct. 2052, 80 L.Ed.2d 674(1984); State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d

373 (1989). In other words, Appellant must show counsel’s conduct so undermined the

proper functioning of the adversarial process that the trial cannot be relied upon as having

produced a just result. Id.

       {¶43} As discussed in Appellant’s third assignment of error, an instruction on

voluntary manslaughter was not warranted because voluntary manslaughter is neither a

lesser-included offense nor an inferior-degree offense of felony murder. Further, as

discussed in Appellant’s third assignment of error, the evidence did not warrant an

instruction on aggravated assault as an inferior degree offense of felonious assault, and

such instruction is inconsistent with Appellant’s claim the shooting was in self-defense.

Therefore, Appellant has not demonstrated a reasonable probability of a change in the

outcome had counsel requested the jury be instructed on voluntary manslaughter and

aggravated assault.
Stark County, Case No. 2019CA00188                                                         17


       {¶44} The fourth assignment of error is overruled.

                                                 V.

       {¶45} In his fifth assignment of error, Appellant argues the court erred in admitting

the letter found on the jail floor because the State did not present sufficient evidence to

authenticate the letter. He also argues the letter was unfairly prejudicial, and should have

been excluded pursuant to Evid. R. 403(A).

       {¶46} “A trial court is vested with broad discretion in determining the admissibility

of evidence in any particular case, so long as such discretion is exercised in line with the

rules of procedure and evidence.” Rigby v. Lake Cty., 58 Ohio St.3d 269, 271, 569 N.E.2d

1056 (1991). An abuse of discretion is more than a mere error in judgment; it is a

“perversity of will, passion, prejudice, partiality, or moral delinquency.” Pons v. Ohio State

Med. Bd., 66 Ohio St.3d 619, 621, 614 N.E.2d 748 (1993).

       {¶47} On September 18, 2019, the day before the final day of trial, a jailer at the

Stark County Jail found a letter in the hallway of a unit housing Mitch Greenlief.

Greenlief’s duties at the jail included sweeping the hallway. The letter was written in

pencil, and was unsigned. The letter discussed details of Appellant’s trial and the events

which took place on the day of the shooting:



              Sup, it’s not going too good so far. I don’t have no witness on my

       behalf. Dude keep bringing me up being in all black, and saying I didn’t

       have no right to self-defense, which I do. I just don’t have nobody proving

       it. And so, at the moment, they don’t believe that they blocked me in my

       truck. And they don’t believe I yelled pull off twice. And then that Donte
Stark County, Case No. 2019CA00188                                                      18


     had pulled out his gun at the school before I did, like, IDK. How nobody

     saw it, maybe because he was in the back and it was dark. But say you

     saw a gun at the school and window. And we was all scared for our lives.

     That I was trying to protect myself and you, Bro. Trav not showing up SMH.

     Not too many lies been told FR. Just evidence that I did it….But the

     prosecutor making me look bad. He’s good at his job. They don’t believe

     that they fully stopped by my truck. Kylee said that I said, quote, “I don’t

     fight, I shoot.” (SMH, rocked me). But do you remember at the school, what

     me and Trav was yelling to you. “Come on bro we out, they not trying to

     fight fair.” That’s when dude pulled the gun out. Head out the window, gun,

     object, just they stopped all the way. Shit, head, gun, both don’t matter, gun

     for sure though. What I really said was, “If you shoot I’m going to shoot.”

     It’s really over for me TBH. I got the dip though good look, but shit, all I can

     say is I tried to leave. But shit. Pulled back up, what was I supposed to do?

     I told my lawyer that I didn’t know about the fight until 30 minutes before it

     happened. He said, can anybody verify that, and I said, you could. But I

     was really wearing the boots because it was raining and gloves because it

     was cold. Had it on all day. He trying to make something from nothing

     SMH, IDK. Though, Bro, I’m probably going down smoking over Kylee.

     Man, I hate how life is going RN. But if the prosecutor asks you something

     you don’t want to answer, just say you don’t remember. You probably won’t

     remember half this shit, but it’s worth a try. I also told my lawyer that TJ be

     putting his hands on Kylee and disrespecting her, that’s why you all fought.
Stark County, Case No. 2019CA00188                                                           19


       And he also trying to say I had my face all the way covered like a mask,

       which I didn’t. Hood up, yeah, face covered, no. Man, you a smart guy.

       Hear me out, I need you. You probably know what you’re doing. Be calm,

       circle. Talk slow, take your time. Max you could get is three years, but

       you’ll just get papers. Worse come to worse, a 90 to 180 day judicial. So

       don’t be nervous. Don’t get scared. You’re in the clear. Read this a couple

       times like once an hour. Seriously, try it. Your mind will retain info better.

       You’re my last chance. Oh, yeah, remember this. It’s not about what your

       statement says, it’s about what the jury hears. No cap. I can write you 50

       things, 50 times, that doesn’t mean you will remember them. Try your best.

       Don’t just read this and fold it back up, study it. Shit, even write my request

       down separately. Anything that will help you remember. I’m sending this

       at lunch, write back ASAP. I’m out of paper, so I erase shit from them and

       then write again. Love you, Bro, might be a long time after this we ever get

       to chill and bond again. Good times, while it lasted. TTYL.



       {¶48} Tr. 3, 78-84; State’s Exhibit 26.

       {¶49} Appellant first argues the State failed to present evidence to properly

authenticate the letter. At trial, Appellant did not challenge the authentication of the letter:



              MR. WILL: I want to just clarify for the record, that I’m not objecting

       to authentication. I’m simply renewing my objection as to the – just the
Stark County, Case No. 2019CA00188                                                       20


       general content that is already presented. I’m—I’m not arguing that it’s not

       authenticated.



       {¶50} Tr. 3, 76.

       {¶51} We therefore must find plain error in order to reverse. Appellant bears the

burden to demonstrate plain error on the record, and must show “an error, i.e., a deviation

from a legal rule” that constitutes “an ‘obvious' defect in the trial proceedings.” State v.

Thomas, 2017-Ohio-8011, ¶ 32, citing State v. Barnes, 94 Ohio St.3d 21, 27, 759 N.E.2d

1240 (2002). Even if the error is obvious, it must have affected substantial rights, meaning

the trial court's error must have affected the outcome of the trial. Thomas at ¶33. The

accused is required to demonstrate a reasonable probability the error resulted in

prejudice—the same deferential standard for reviewing ineffective assistance of counsel

claims. Id.

       {¶52} Evid. R. 901 governs authentication and provides in pertinent part:



              (A) General Provision. The requirement of authentication or

       identification as a condition precedent to admissibility is satisfied by

       evidence sufficient to support a finding that the matter in question is what

       its proponent claims.

              (B) Illustrations. By way of illustration only, and not by way of

       limitation, the following are examples of authentication or identification

       conforming with the requirements of this rule:
Stark County, Case No. 2019CA00188                                                             21


               (4) Distinctive Characteristics and the Like. Appearance, contents,

       substance, internal patterns, or other distinctive characteristics, taken in

       conjunction with circumstances.



       {¶53} The purpose behind authentication is to connect the particular piece of

evidence sought to be introduced to the facts in the case by giving some indication the

evidence is relevant and reliable. State v. Brown, 151 Ohio App.3d 36, 2002-Ohio-5207,

783 N.E.2d 539, ¶ 35 (7th Dist. Mahoning). The ultimate decision on the weight to be

given to the piece of evidence is left to the trier of fact. Id. “ ‘[A] letter may be authenticated

by evidence of its distinctive contents such as facts contained in the missive that only the

writer may know.’ ” Id., 2002–Ohio–5207 at ¶ 39, citing State v. Chamberlain, 8th Dist.

Cuyahoga No. 58949, 1991 WL 144181, (July 25, 1991).

       {¶54} In the instant case, the letter was found in the jail hallway where Mitch

Greenlief worked sweeping the floors. The letter discusses in great detail what happened

thus far in Appellant’s trial, referring to specific witnesses by name. Although unsigned,

the letter uses first person to refer to the defendant in the trial, who could only be

Appellant. We find the State presented sufficient evidence to authenticate the letter, and

the trial court did not commit plain error in admitting the letter as properly authenticated.

       {¶55} Appellant also argues the trial court erred in admitting the letter pursuant to

Evid. R. 403(A), which provides, “Although relevant, evidence is not admissible if its

probative value is substantially outweighed by the danger of unfair prejudice, of confusion

of the issues, or of misleading the jury.” Appellant argues the probative value of the letter

was outweighed by the danger of unfair prejudice from its admission.
Stark County, Case No. 2019CA00188                                                        22


       {¶56} Appellant raised a claim of self-defense at trial, a theory which the State

was obligated to disprove. The contents of the letter are probative of his veracity on the

issue of self-defense. While the letter is prejudicial, as it suggests consciousness of guilt

as well as an attempt to influence a witness’s testimony, such prejudice was not unfair,

and did not outweigh the probative value of the letter. We find the court did not err in

admitting the letter over Appellant’s Evid. R. 403(A) objection.

       {¶57} The fifth assignment of error is overruled.

       {¶58} The judgment of the Stark County Common Pleas Court is affirmed.




By: Hoffman, P.J.
Wise, John, .J. and
Delaney, J. concur